Citation Nr: 0302609	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The veteran served on active duty from July 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  

The veteran's claim was remanded by the Board in July 2000.  


FINDING OF FACT

In service the veteran incurred acoustic trauma, which 
resulted in bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The veteran's bilateral hearing loss and tinnitus are due to 
acoustic trauma incurred in service. 38 U.S.C.A. §§ 1110 
(West Supp. 2002) 38 C.F.R. § § 3.303, 3.385 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service personnel records show that he was a 
platoon sergeant and that he received the Combat Infantryman 
Badge.  

According to his service medical records, the veteran had no 
history of auditory disabilities at the time he entered 
military service in 1942.  In September 1944, he sustained 
shell fragment wounds to both lower extremities while 
participating in combat against the enemy in Europe.  He was 
eventually evacuated back to the U.S. for convalescence, and 
was discharged in March 1946.  His service medical records 
are negative for any diagnosis of or treatment for bilateral 
hearing loss or tinnitus.

The veteran was afforded a VA general medical examination in 
October 1946.  At that time, the veteran had no complaints 
concerning his ears, which were thus not further examined.

The veteran filed a claim in February 1998 for service 
connection for bilateral hearing loss and tinnitus.  In 
support of his claim, he submitted a March 1996 private 
audiological examination which confirmed a current diagnosis 
of bilateral hearing loss.

The RO considered the evidence of record and issued an April 
1998 rating decision denying the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.

The veteran next submitted private on-the-job hearing test 
results from the mid 1960's.  Pure tone thresholds, in 
decibels, were as follows [These results were originally 
given in American Standards Association (ASA) units, but have 
been converted into International Standard Organization (ISO) 
units.]:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
N/A
45
LEFT
20
30
30
N/A
50

Speech recognition ability scores were not given, but a 
history of previous noise exposure including basic military 
training, combat during service, hunting, and previous 
industrial exposure was noted.  He reported a history of 
buzzing and ringing in the ears, and his present job was 
noted to be "very noisy at times."

In the veteran's VA Form 9, he stated that he was shelled by 
the enemy for sustained periods on several occasions while in 
service, and began to experience bilateral hearing loss and 
ringing in his ears shortly thereafter.

The veteran was afforded a VA examination for ear diseases in 
May 2002.  He stated that on several occasions guns were 
fired very close to him and explosions were only several feet 
away.  He said that it was not uncommon for them to be under 
continuous ground fire for at least 24 hours a day.  He 
complained that his left ear chimed and buzzed, with it 
sometimes being very loud.  Under diagnoses, the examiner 
wrote hearing loss bilaterally.  The examiner commented that 
from looking through the records, it appeared that most of 
the hearing loss occurred during the years he was out of 
service, especially between 1965-1985.  The examiner 
commented that most of the veteran's hearing loss occurred 
after his military career and was not related to artillery 
fire.  

The veteran underwent a VA audiological evaluation in May 
2002.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
95
105+
105+
LEFT
70
75
105+
105+
105+

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 0 percent in the left ear.  

The examiner noted that the veteran was injured in a battle 
in September 1944.  It was noted that subsequent to the 
veteran's military career, he worked in a shoe factory for a 
few years, and then at IBM for 20 years.  He reported a 
constant chiming sound in the right ear, and a buzzing in the 
left ear.  He was unaware of any tinnitus in the right ear.  
The examiner commented on the initial documentation of 
hearing loss in 1965, and said there was an approximate 20 
year difference between the time he was exposed to noise, and 
the time he had worked in other occupational noise.  A 
hearing test prior to 1965 showed no hearing in the right ear 
even with ISO conversion.  In the left ear, there was a 
slight hearing loss at 4,000 with conversion to ISO.  The 
examiner commented that in 1984 the veteran demonstrated a 
significant hearing loss on the occupational hearing exam.  
The examiner commented that it was as likely as not that the 
hearing loss and tinnitus were not the result of acoustic 
trauma in service, but the result of employment through the 
years of IBM.  

An addendum to the audiological examination was prepared in 
May 2002 in which it was noted that there had been a 
transcription error in the exam.  The seventh line from the 
end of the dictation was corrected to read that "A hearing 
test prior to that date, also submitted by IBM demonstrated 
no hearing loss even with ISO conversion."  

In January 2003, an independent medical opinion was obtained 
in which a physician opined that the veteran's hearing loss 
and tinnitus were the result of exposure to loud noise in 
service.  The physician commented on the veteran's detailed 
log of combat during September 1944 during which time he was 
subject to constant artillery fire and shelling.  The 
physician also commented on the veteran's audiograms, and the 
fact that exposure to blasts and loud noises are known causes 
of sensorineural hearing loss and tinnitus, with the damage 
to the inner ear beginning at the time of injury and the 
veteran suffering progressive hearing loss and tinnitus which 
worsens in the ensuing years and decades.  




Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1131  (West Supp. 2002).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  Service connection may also be 
granted for a chronic disability on a presumptive basis, 
including arthritis, if it is shown to be manifested to a 
compensable degree within one year after the veteran was 
separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992). 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2002).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that when an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.

At the veteran's VA audiological examination in May 2002, his 
auditory threshold at 3000 hertz was 105+ for both ears.  
Thus, the veteran has impaired hearing under the provisions 
of 38 C.F.R. § 3.385 (2002).  Furthermore, the evidence shows 
that he has been diagnosed with tinnitus.

The veteran maintains that he was exposed to acoustic trauma 
during World War II from guns being fired and explosions 
occurring near to him.  He has described being shelled by the 
enemy for sustained periods on several occasions.  The 
veteran has been consistent in his description of acoustic 
trauma.  Also, the evidence shows that the veteran was 
awarded the Combat Infantryman Badge denoting combat, and 
that he was granted service connection for sustaining a shell 
fragment wound.  Due to the consistency of the veteran's 
statements, and the evidence cited above, the totality of the 
evidence shows that the veteran was exposed to acoustic 
trauma during service.  

Regarding a nexus between the veteran's current hearing loss 
and tinnitus and his exposure to acoustic trauma in service, 
an independent medical opinion was obtained in January 2003 
in which the physician opined that the veteran's hearing loss 
and tinnitus were the result of acoustic trauma during 
service.  While there are two VA medical opinions from May 
2002 that contradict the January 2003 opinion, the May 2002 
opinions are problematic for the reasons described below.

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

The May 2002 opinion in which the examiner stated that 
"most" of the veteran's hearing loss occurred after his 
military career and was not related to artillery fire is 
problematic because the examiner does not comment on where 
all of the veteran's hearing loss came from.  Presumably, if 
"most" of the hearing loss were not related to artillery 
fire, then some of the hearing loss would have been related 
to artillery fire.  

The May 2002 opinion where the examiner stated that it was as 
likely as not that the hearing loss and tinnitus were not the 
result of acoustic trauma in service is problematic for 
similar reasons.  When an examiner says that a disease or 
injury is "as likely as not" related to service, the 
examiner is basically saying that there is a 50 percent 
chance that it is related to service and a 50 percent chance 
that it is not related to service.  In situations where there 
is a 50 percent chance that a disease or injury is related to 
service, the benefit of the doubt is given to the veteran 
pursuant to 38 U.S.C.A. § 5107, and service connection is 
granted.  In this situation, the examiner stated that it was 
"as likely as not" that hearing loss and tinnitus were not 
the result of acoustic trauma in service.  If there is a 50 
percent chance that hearing loss and tinnitus are not the 
result of acoustic trauma in service, it leads to the 
conclusion that there is a 50 percent chance that hearing 
loss and tinnitus are the result of acoustic trauma in 
service.  Because the May 2002 opinions are problematic, the 
January 2003 opinion is deemed the most credible.  

Because the January 2003 opinion is deemed the most credible 
of the medical opinions, pursuant to Hensley v. Brown, 5 Vet. 
App. 155 (1993), the evidence establishes a reasonable basis 
for relating the onset of the veteran's current bilateral 
hearing loss and tinnitus to exposure to acoustic trauma in 
service.  Therefore, the evidence supports the grant of 
entitlement to service connection for bilateral hearing loss 
and tinnitus. 

As the veteran has been granted the benefit he was seeking 
(service connection for bilateral hearing loss and tinnitus), 
it is determined that the Veterans Claims Assistance Act of 
2000 (VCAA) has been complied with.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

